Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 8 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Application Numbers 17/278,232; 17/278,216; and 17/278,209 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
In view of the terminal disclaimer filed and accepted on 8 April 2022, the previous double patenting rejections are hereby withdrawn.

Response to Arguments
The examiner notes that the applicant has stated that “the subject matter disclosed in Nakagawa [US 2019/0322087] and the claimed invention, not later than the effective filing date of the claimed invention, were owned by Teijin Film Solutions Limited or subject to an obligation of assignment to Teijin Film Solutions Limited.” Therefore, Nakagawa is rendered ineligible as prior art under 35 USC 102(b)(2)(C) and the rejections of claims 1-8 under 35 USC 103 in view of Nakagawa (US 2019/0322087) and Li (“Design Optimization of Reflective Polarizers…”) have been withdrawn.
Applicant’s arguments, see pages 4-5 of the remarks, filed 8 April 2022, with respect to the rejection of claim 1 under 35 USC 103 in view of Han (US 9,213,129) and Li (“Design Optimization of Reflective Polarizers…”) have been fully considered and are persuasive.  The rejections of claims 1-8 under 35 USC 103 in view of Han (US 9,213,129) and Li (“Design Optimization of Reflective Polarizers…”) have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872      

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872